ORDER
PER CURIAM.
Brenda Louise Dye appeals the trial court’s denial of her motion to modify the parties’ decree of dissolution. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare *556or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b)(1).